MEMORANDUM *
Under AEDPA, the state court’s factual findings are presumed to be correct unless the petitioner can rebut the presumption *544by clear and convincing evidence. 28 U.S.C. § 2254(e)(1). The state court here had ample evidence upon which to conclude that Jones posed a serious danger to women, and none of Jones’s arguments to the contrary are sufficient to rebut the presumption of correctness.
Jones has not established that the state court decision was “contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). The Constitution permits the denial of bail when an individual poses a danger to the community. United States v. Salerno, 481 U.S. 739, 747, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987).
The procedures employed in the bail hearings were not directly contrary to Supreme Court precedent. Jones points to no cases clearly holding that he was entitled to cross-examine the rape victims at his bail hearing, or to cases holding that hearsay evidence was inadmissible. No Supreme Court precedent requires state courts to consider alternatives to custody when considering the denial of bail.
Jones never specifically argued that Article I, Section 12(b) of the California constitution is unconstitutional. Therefore this argument is waived.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.